
	

115 HR 2442 : FIRST State and Local Law Enforcement Act
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2442
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to require an annual report on the Office for State and
			 Local Law Enforcement.
	
	
 1.Short titleThis Act may be cited as the Federal Information Resource to Strengthen Ties with State and Local Law Enforcement Act of 2017 or the FIRST State and Local Law Enforcement Act. 2.Annual report on Office for State and Local Law EnforcementSection 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended—
 (1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following new paragraph (5):
				
 (5)Annual reportFor each of fiscal years 2018 through 2022, the Assistant Secretary for State and Local Law Enforcement shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report on the activities of the Office for State and Local Law Enforcement. Each such report shall include, for the fiscal year covered by the report, a description of each of the following:
 (A)Efforts to coordinate and share information regarding Department and component agency programs with State, local, and tribal law enforcement agencies.
 (B)Efforts to improve information sharing through the Homeland Security Information Network by appropriate component agencies of the Department and by State, local, and tribal law enforcement agencies.
 (C)The status of performance metrics within the Office of State and Local Law Enforcement to evaluate the effectiveness of efforts to carry out responsibilities set forth within the subsection.
 (D)Any feedback from State, local, and tribal law enforcement agencies about the Office, including the mechanisms utilized to collect such feedback.
 (E)Efforts to carry out all other responsibilities of the Office of State and Local Law Enforcement..  Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk. 